DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the application filed August 23, 2021.  Claims 1-32 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18-32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 18, it has been held that a claim that recites both a system and a method for using said system is indefinite under section 112, paragraph 2. As such, a claim is not sufficiently precise to provide competitors with an accurate determination of the 'metes and bounds' of protection involved-IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)
A single claim which purports to be in multiple statutory classes is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention-Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990).
For examination purposes, the Examiner notes that claim 18 recites the steps of a method, and therefore falls into the method statutory class.  Appropriate correction is required.
Claims 19-32 are dependent, and are therefore rejected for the same rationale.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-32, under Step 2A claims 1-32 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method for providing evaluation value comprising: 
one or more buying parties,
one or more selling parties;
storing one or more offers of products or services with privacy levels attached to each offer from the one or more selling parties;
storing one or more requests for products or services from the one or more buying parties;
storing a set of anonymity parameters for each of the one or more buying parties and the one or more selling parties and one of the product and the service that is part of the transaction;
matches a particular offer in the offer repository  with one or more requests in the request repository while maintaining the anonymity of the buying parties to generate a matching request and the selling party;
notifies a buying party associated with the matching request of the match based on the privacy levels of the offers and the parameters stored in the anonymity repository for the selling party associated with the particular offer and the relationship between the buying party and the selling party.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a buyer and seller are matched. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a processing unit based device, network, offer repository, request repository, anonymity repository, matching engine, and notification engine 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, and/or
storing and retrieving information in memory
performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-17 also do not integrate the abstract idea into a practical application. Notably, claims 2-17 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-17 rely upon at least similar additional elements that are specified at a high level of generality. Considered both individually and as a whole, claims 2-17 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-17 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-17 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Regarding claims 18-32 (method), these claims recite at least substantially similar concepts and elements as recited in claims 1-17 such that similar analysis of the claims would be apparent. As such, claims 18-32 are rejected under at east similar rationale. 




















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-14, 16, 18-28, 30, and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Millard et al (US 2002/0007335 A1).

Regarding claims 1 and 18, Millard discloses a private market system, comprising:
one or more buying parties, wherein each buying party interacts with the system using a processing unit based device; one or more selling parties, wherein each selling party interacts with the system using a processing unit based device (Millard: abstract – first member, second member);
a private market unit (Millard: paragraph [0179] - Members can create private marketplaces);
a network capable of connecting the one or more buying parties and the one or more selling parties to the private market unit (Millard: Figure 1 - Internet or other public or private network); and the private market unit further comprising:
offer repository storing one or more offers of products or services with privacy levels attached to each offer from the one or more selling parties; request repository storing one or more requests for products or services from the one or more buying parties; anonymity repository storing a set of anonymity parameters for each of the one or more buying parties and the one or more selling parties and one of the product and the service that is part of the transaction (Millard: paragraph [0185] - to post an offer to buy, sell, swap, hypothecate, or otherwise transfer a security, a Member can access the "Add Listing" database of the System, and recall one of their previously saved and "memorized" listings, or add a new offer, paragraph [0179] - Members can create private marketplaces by specifying on the Add Listing page the choice of "Private Market" as the marketplace to post the listing, paragraph [0169] - The "Mkt" listing indicates whether this is the standard Institutional Market, indicated by the entry "Std," or a private marketplace created by another Member. In FIG. 6, an example of a private market within the Institutional Market is indicated by "Brk6." (privacy level attached to offer) These private markets are established by Members using the System Access Manager, described below), 
matching engine that matches a particular offer in the offer repository with one or more requests n the request repository while maintaining the anonymity of the buying parties to generate a matching request and the selling party (Millard: paragraph [0347] - a Member elects to allow System matching of his firm offer), and 
notification engine that notifies a buying party associated with the matching request of the match based on the privacy levels of the offers and the parameters stored in the anonymity repository for the selling party associated with the particular offer and the relationship between the buying party and the selling party (Millard: paragraph [0181] - an email is sent to each Member on the list notifying them of their invitation to participate in the Private Market).

Regarding claims 2 and 19, Millard discloses all of the limitations as noted above in claims 1 and 18.  Millard further discloses anonymity repository further comprises a network group for each selling party wherein the network group identifies one or more network members who are one or more buying parties or one or more selling parties that are part of network for the selling party (Millard: paragraph [0179] - the Member can specify individuals or groups that are invited to join the private marketplace, and can set the trading rules for that marketplace).  

Regarding claims 3 and 20, Millard discloses all of the limitations as noted above in claims 2 and 19.  Millard further discloses privacy level attached to each offer further comprises a public offer that is displayable to any buying party or any selling party, a network private offer that is displayable to the one or more network members of the selling party or a private offer that is displayable to the selling party (Millard: paragraph [0088] - the System enables Members to elect to make postings by several methods, including postings: (a) displayed to all other Members (public); (b) privately displayed only to Members selected by the posting Member (network private); or (c) privately displayed and visible only to other Members who have posted a private offer as a potential counterparty in a transaction in the same security (private)).  

Regarding claims 4 and 21, Millard discloses all of the limitations as noted above in claims 3 and 20.  Millard further discloses anonymity repository stores a relationship level of a buying party and a selling party associated with a matched offer, wherein the relationship level further comprises an owner of the offer, a network member of the selling party or a buying party who is not a network member of the selling party (Millard: paragraph [0088] - the System enables Members to elect to make postings by several methods, including postings: (a) displayed to all other Members (not network partner); (b) privately displayed only to Members selected by the posting Member (network member); or (c) privately displayed and visible only to other Members who have posted a private offer as a potential counterparty in a transaction in the same security (owner)).  

Regarding claims 5 and 22, Millard discloses all of the limitations as noted above in claims 4 and 21.  Millard further discloses notification engine displays the offer based on the relationship level between the selling party and the buying party and the privacy level of the offer (Millard: paragraph [0088] - the System enables Members to elect to make postings by several methods, including postings: (a) displayed to all other Members (public); (b) privately displayed only to Members selected by the posting Member (network private); or (c) privately displayed and visible only to other Members who have posted a private offer as a potential counterparty in a transaction in the same security (private)).  

Regarding claims 6 and 23, Millard discloses all of the limitations as noted above in claims 5 and 22.  Millard further discloses notification engine displays the offer to the owner of the offer at all times (Millard: paragraph [0164] - (c) Issuer Pages, paragraph [0170] - Issuer page listing all securities for that Issuer).  

Regarding claims 7 and 24, Millard discloses all of the limitations as noted above in claims 5 and 22.  Millard further discloses notification engine displays an offer with a public privacy level to any buying party or any selling party (Millard: paragraph [0088] - the System enables Members to elect to make postings by several methods, including postings: (a) displayed to all other Members (public)).  

Regarding claims 8 and 25, Millard discloses all of the limitations as noted above in claims 5 and 22.  Millard further discloses notification engine displays an offer with a network private privacy level to the owner of the offer or one or more network members for the selling party of the offer (Millard: paragraph [0088] - the System enables Members to elect to make postings by several methods, including postings: (b) privately displayed only to Members selected by the posting Member (network private)).  

Regarding claims 9 and 26, Millard discloses all of the limitations as noted above in claims 5 and 22.  Millard further discloses notification engine displays an offer with a private privacy level to only the owner of the offer (Millard: paragraph [0164] - (c) Issuer Pages, paragraph [0170] - Issuer page listing all securities for that Issuer).  

Regarding claim 10, Millard discloses all of the limitations as noted above in claim 1.  Millard further discloses network further comprises the Internet (Millard: paragraph [0115] - the system of the subject invention comprises an Internet application, Figure 1 - Internet).  

Regarding claim 11, Millard discloses all of the limitations as noted above in claim 10.  Millard further discloses private market unit further comprises one or more server computers that execute a plurality of lines of computer code (Millard: Figure 1 - system web server and system database server, software for processing).  

Regarding claims 12 and 27, Millard discloses all of the limitations as noted above in claims 1 and 18.  Millard further discloses each buying party further comprises an individual, an entity, an agent of the individual or an agent of the entity (Millard: paragraph [0074] - the method of the subject invention enables individuals, institutions and other participants to register as Members).  

Regarding claims 13 and 28, Millard discloses all of the limitations as noted above in claims 1 and 18.  Millard further discloses each selling party further comprises an individual, an entity, an agent of the individual or an agent of the entity (Millard: Figure 8, paragraph [0176] - Issuer Pages).  

Regarding claim 14, Millard discloses all of the limitations as noted above in claim 1.  Millard further discloses offer repository, the request repository and the anonymity repository each further comprise a relational database (Millard: paragraph [0198] - If the Member successfully identifies the Issuer in the System database using the above tools).  

Regarding claims 16 and 30, Millard discloses all of the limitations as noted above in claims 1 and 18.  Millard further discloses matching engine initiates contact between the selling party and the buying party (Millard: abstract - (e) transmitting to the first member and to the second member information sufficient to enable the two members to contact each other).  

Regarding claim 32, Millard discloses all of the limitations as noted above in claim 18.  Millard further discloses each processing unit based device further comprises a server computer, a personal computer, a personal digital assistant device, a converged electronic device, a cellular phone device or a mobile phone device (Millard: Figure 1 - system web server and system database server, software for processing).  








Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Millard et al (US 2002/0007335 A1) in view of Tsai (US 2005/0187786 A1).  

Regarding claims 15 and 29, Millard discloses all of the limitations as noted above in claims 1 and 18.  Millard does not expressly disclose wherein the matching engine refines a match if no match is located.  Tsai discloses wherein the matching engine refines a match if no match is located (Tsai: paragraph [0044] discloses where as a result of matching, a process can be used to refine a query back to the client or host/server systems until there is a suitable match).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and system of Millard to have included wherein the matching engine refines a match if no match is located, as taught by Tsai because refining would find either a match or a more suitable match (Tsai: paragraph [0044]).  


Claims 17 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Millard et al (US 2002/0007335 A1) in view of Lee et al (US 2007/0040654 A1).  

Regarding claims 17 and 31, Millard discloses all of the limitations as noted above in claims 1 and 18.  Millard does not expressly disclose wherein the privacy level for an offer is changeable by the owner of the offer.  Lee discloses wherein the privacy level for an offer is changeable by the owner of the offer (Lee: paragraph [0052] discloses where the owner can change the privacy level of the specific information on the privacy on the product).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and system of Millard to have included wherein the privacy level for an offer is changeable by the owner of the offer, as taught by Lee because it would allow the owner to designate the privacy level of his own belongings (Lee: paragraph [0052]).  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PTO-902 Reference U discloses an empirical study of the anticipated consumer response to RFID product item tagging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625